DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of species I in the reply filed on 26APR2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Talluri et al. (NPL:A New Page Table for 64-bit Address Spaces), hereinafter referred to as Talluri-NPT64.

Consider Claim 1, 
Talluri-NPT64 teaches an apparatus comprising: 
a processor to access a memory via a paging system having a first page size and one or more page tables (Talluri-NPT64, e.g., Page 197:Right Column; ¶2, describes processor access to plural page sizes via one or more page tables.), 
to initialize a fixed plurality of page table entries for a fixed plurality of pages, wherein each page has the first page size and a linear address for each page in each page table entry corresponds to a physical address and the fixed plurality of pages are aligned (Talluri-NPT64, e.g., Page 189, superpages; Page 190, replicate PTEs store a superpage PTE at the page site of every base page PTE. ),
to set a first field in each of the fixed plurality of page table entries indicating whether or not a fixed plurality of pages is to be treated as one combined page having a 
wherein the processor includes 
a register to store a base address of a first translation table of a plurality of translation tables (Talluri-NPT64, e.g., p186:Fig 3, shows the use of a root pointer to identify the first table.), the plurality of translation tables to map virtual memory to physical memory (Talluri-NPT64, e.g., p186, L. Col, discloses retrieving physical address from VPN (i.e., a virtual address).); 
a translation table walker to look up a first entry in the first translation table, a second entry in a second translation table, a third entry in a third translation table, and a fourth entry in a fourth translation table (Talluri-NPT64, e.g., p184:L. Col, discloses a miss handler to look-up a PTE;p186:L. Col, plural entries in plural tables.), wherein 
the first entry is to include a first physical address of the second translation table, the second entry is to include a second physical address of the third translation table, the third entry is to include a third physical address of the fourth translation table (Talluri-NPT64, e.g., p186:L. Col, intermediate nodes store pointers to the next level.), and the fourth entry is to include a fourth physical address of a page (Talluri-NPT64, e.g., leaf nodes store PTEs;p189:Fig 6, PTE includes a PPN (i.e., physical address).), and 
the fourth entry is also to include controls (Talluri-NPT64, e.g., p189:Fig 6, shows plural controls which may be present in a PTE.), the controls to include a bit to be set to indicate that the fourth entry is one of a group of sixteen adjacent entries (Talluri-NPT64, e.g., p189:Fig 6, superpage mappings include a size control; L. Col, 
a translation lookaside buffer to cache the fourth entry for the group of sixteen entries (Talluri-NPT64, e.g., p184:L. Col, TLB loads (i.e., caches) a PTE on a miss.).
	Talluri-NPT64 fails to directly identify using the described S-field in the context of replicate PTEs (i.e., for each of the fixed plurality of PTEs).  However, Talluri-NPT64 expressly teaches adapting replicate PTEs to support superpage PTEs (Talluri-NPT64, e.g., Page 190 §4.2 ¶1) having a size field (Talluri-NPT64, e.g., Fig 6, shows superpage mapping with size field).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use the described S-field in the context of the replicate PTE superpage entries because it simplifies identification of superpages when there are only two page sizes (i.e., eliminates the need for an explicit size declaration).

Response to Arguments
Applicant's arguments filed 26APR2021 have been fully considered but they are not persuasive. The applicant’s arguments are considered fully addressed in the updated rejections, provided above, responsive to the applicant’s amendment.

Conclusion







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
[A] Uhlig et al. (NPL:Performance of Address-Space Multiplexing on the Pentium) – discloses the use of a CR3, page table walker, and superpages. 


Applicant's amendment necessitated the updated grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170.  The examiner can normally be reached on Monday - Thursday 11am-3pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gary W. Cygiel/Primary Examiner, Art Unit 2137